Citation Nr: 0721507	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-39 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for cholelithiasis. 

3.  Entitlement to service for a circulatory disorder. 

4.  Entitlement to service connection for a skin condition. 

5.  Entitlement to total disability based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hypertension, cholelithiasis, a 
circulatory disorder, and the residual conditions of skin 
cancer, and entitlement to TDIU. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In his October 2004 substantive appeal, the veteran stated 
that he desired a hearing before the Board sitting in 
Washington, D.C.  He further stated that the location of the 
hearing could be anywhere in the United States.  

In May 2007, after review of the record, the Board requested 
confirmation from the veteran of his continued desire for a 
hearing in Washington.  The veteran responded that he desired 
a hearing before the Board sitting at the RO in the San Juan 
Regional Office.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a travel 
board hearing before a Veteran's Law 
Judge sitting at the San Juan Regional 
Office.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

